918 F.2d 955Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John T. LIVINGSTON, Petitioner-Appellant,v.Mason W. WATERS, Warden, Ava I. Gift, Records Office,Attorney General of the State of Maryland,Respondents-Appellees.
No. 90-6375.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 28, 1990.Decided Nov. 26, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-90-1496-S)
John T. Livingston, appellant pro se.
Joan L. Bossmann, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
John T. Livingston seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Livingston v. Waters, CA-90-1496-S (D.Md. July 31, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Attached to petitioner's informal brief in this Court were documents indicating that he may have exhausted his state remedies.  Since the petition was dismissed without prejudice Livingston may present this material to the district court should he elect to refile